                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

James Edward Walker,                     )
      Petitioner,                        )
                                         )      No. 2:18-cv-134
-v-                                      )
                                         )      HONORABLE PAUL L. MALONEY
Connie Horton,                           )
      Respondent.                        )
                                         )

                                     JUDGMENT

      In accordance with the order entered on this date and pursuant to Fed. R. Civ. P. 58,

JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: February 26, 2019                                       /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
